The plaintiff, John H. Martin, was injured in the same accident, as was the plaintiff, in No. 65 of the June term, 1923, and obtained a judgment against the same defendants, from which judgment the latter appealed to this court. The cases were tried together, and the same questions regarding alleged trial errors were involved and discussed on the appeal. For the reasons given in the opinion filed in the case of Osbun v. Samuel W. DeYoung et al., ante p. 204, the judgment in this case is affirmed, with costs. *Page 285
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, WHITE, HEPPENHEIMER, ACKERSON, VAN BUSKIRK, JJ. 11.
For reversal — None.